DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2007/0002206 by Shirai in view of US PG Pub. No. 2015/0055316 by Ye et al. and further view of U.S. PG Pub. No. 2015/0201763 by Choi et al.

As to Claim 1, Shirai teaches a mobile terminal [Shirai, Para 88, Mobile phone], comprising:
a middle frame [Shirai, Fig. 3D, Item 11] comprising a first placement slot [Shirai, Fig. 3D, Placement slot highlighted in red

    PNG
    media_image1.png
    910
    1357
    media_image1.png
    Greyscale

] and a second placement slot [Shirai, Fig. 3D, Placement slot highlighted in red

    PNG
    media_image2.png
    911
    1356
    media_image2.png
    Greyscale

], 
wherein the first placement slot comprises an intermediate area [Shirai, Fig. 3D, Area highlighted in red

    PNG
    media_image3.png
    901
    1353
    media_image3.png
    Greyscale

] and two end areas positioned at two ends of the intermediate area [Shirai, Fig. 3D, Areas highlighted in red

    PNG
    media_image4.png
    893
    1362
    media_image4.png
    Greyscale

], 
the second placement slot is positioned below the intermediate area and communicates with the intermediate area [Shirai, Fig. 3D, Bottom slot is in communication with upper slot as highlighted in red

    PNG
    media_image5.png
    912
    1329
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    901
    1330
    media_image6.png
    Greyscale

]; 
a display module disposed in the second placement slot [Shirai, Fig. 97, Display panel LCD]; and
a cover plate disposed in the first placement slot [Shirai, Fig. 3D, highlight in red

    PNG
    media_image7.png
    922
    1347
    media_image7.png
    Greyscale

];
wherein the display module comprises a fixing frame, a backlight module, and a display panel, and the backlight module and the display panel are both disposed in the fixing frame [Shirai, Fig. 3D, highlight in red

    PNG
    media_image8.png
    906
    1344
    media_image8.png
    Greyscale

];


    PNG
    media_image9.png
    908
    1355
    media_image9.png
    Greyscale

].
Shirai does not explicitly teach a display module comprising a first side surfaces that are provided with a plurality of first protrusions, the first protrusions positioned on a same first side surface are spaced apart, a plurality of first grooves are defined between the first protrusions positioned on the same first side surface; a fixing frame comprises opposite first sidewalls, the first sidewalls facing a side of the first side surface are provided with a plurality of second protrusions, the second protrusions positioned on a same first sidewall are spaced apart, and a plurality of second grooves are defined between the second protrusions positioned on the same first sidewall; wherein the first protrusions are disposed in the second grooves in a one-to-one correspondence, the second protrusions are disposed in the first grooves in a one-to-one correspondence, the first protrusions and the second protrusions are alternately arranged to form a support structure configured to support the cover plate, and two sides of the cover plate are fixedly connected to the support structure; wherein the first protrusion comprises a first surface, the second protrusion comprises a second surface, the first surface and the second surface both face the cover plate, and bottom surfaces of the two end areas, the first surface, 
In analogous art, Ye provides for a display module comprising a first side surfaces [Ye, Fig. 27, 310e] that are provided with a plurality of first protrusions [Ye, Fig. 27, Protrusions 310a], the first protrusions positioned on a same first side surface are spaced apart [Ye, Fig. 27, Protrusions 310a spaced apart by a gap], a plurality of first grooves are defined between the first protrusions positioned on the same first side surface [Ye, Fig. 27, Grooves between the plurality of protrusions 310a]; a fixing frame comprises opposite first sidewalls [Ye, Fig. 27, Sidewalls of part 120], the first sidewalls facing a side of the first side surface [Ye, Fig. 27, Sidewalls of part 120 facing surface 310e] are provided with a plurality of second protrusions [Ye, Fig. 27, Plurality of protrusions 130], the second protrusions positioned on a same first sidewall are spaced apart [Ye, Fig. 27, Protrusions 130 are spaced apart], and a plurality of second grooves are defined between the second protrusions positioned on the same first sidewall [Ye, Fig. 27, Grooves/gaps between the plurality of protrusions 130]; wherein the first protrusions are disposed in the second grooves in a one-to-one correspondence [Ye, Fig. 27, Protrusions 310a correspond to grooves/gaps between the plurality of protrusions 130], the second protrusions are disposed in the first grooves in a one-to-one correspondence [Ye, Fig. 27, Protrusions 130 correspond to grooves between the plurality of protrusions 310a], the first protrusions and the second protrusions are alternately arranged [Ye, Fig. 27, Protrusions 130 are spaced apart to alternately match protrusions 310a] to form a support structure configured to support the cover plate [Ye, Fig. 27, Plate 120], and two sides of the cover plate are fixedly connected to the support structure [Ye, Fig. 15, Plate 120 is attached to 310]; wherein the first protrusion comprises a first surface 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the display module of Shirai such that a first side surfaces are provided with a plurality of first protrusions, the first protrusions positioned on a same first side surface are spaced apart, a plurality of first grooves are defined between the first protrusions positioned on the same first side surface; the fixing frame comprises opposite first sidewalls, the first sidewalls facing a side of the first side surface are provided with a plurality of second protrusions, the second protrusions positioned on a same first sidewall are spaced apart, and a plurality of second grooves are defined between the second protrusions positioned on the same first sidewall; wherein the first protrusions are disposed in the second grooves in a one-to-one correspondence, the second protrusions are disposed in the first grooves in a one-to-one correspondence, the first protrusions and the second protrusions are alternately arranged to form a support structure configured to support the cover plate, and two sides of the cover plate are fixedly connected to the support structure; wherein the first protrusion comprises a first surface, the second protrusion comprises a second surface, the first surface and the second surface both face the cover plate, and bottom surfaces of the two end areas, the first surface, and the second surface 
The combination of Shirai and Ye does not explicitly teach that the first protrusion and the second protrusion are alternately engaged, and the first protrusion and the middle frame are integrally formed and have same material.
In analogous art, Choi provides for a first protrusion [210a] and a second protrusion [310a] that are alternately engaged [210a and 310a are alternately engaged through recesses 210b and 310b], and the first protrusion [210a] and a middle frame [200] are integrally formed [210a are integral parts of 200] and have same material [Rigid material such as metal or synthetic resin, see Para 0068] [see Fig. 1 and Para 0082].
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the display module of Ye such that the first protrusion and the second protrusion are alternately engaged, and the first protrusion and the middle frame are integrally formed and have same material, as taught by Choi, in order to reduce the complexity of fabrication process for the light assembly in display apparatuses [see Para 0005-0009 of Choi].
As to Claim 2, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 1,
 wherein the first surface, the second surface, and the bottom surfaces of the two end areas define a connecting surface [Ye, Fig. 15, surface of protrusions 310a and surface of protrusions 130 are in contact with the two end surfaces of 110], and a peripheral edge portion 
As to Claim 4, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 1, 
wherein the first protrusions positioned between two first side surfaces are oppositely disposed [Ye, Fig. 27, Protrusions 310a], and the second protrusions positioned between two first sidewalls face away from each other [Ye, Fig. 27, Protrusions 130].
As to Claim 5, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 1, 
wherein the fixing frame further comprises opposite second sidewalls [Ye, Fig. 27, Sidewalls of 111a], an extending direction of the second sidewall is parallel to an extending direction of the two end areas [Ye, Fig. 27, Extending direction of sidewalls of 111a is parallel to the extending direction of the top surface of protrusions 310a], the second sidewall is positioned equal to the first sidewall, and the first sidewall is positioned lower than the second protrusion [Ye, Fig. 27, Sidewalls of 111a are between sidewalls of part 120].
As to Claim 6, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 5, 
wherein a portion of the second protrusion positioned higher than the first sidewall defines a first fixing slot, the first sidewall and the second sidewall are encircled to define a second fixing slot [Ye, Fig. 27, Protrusions 130 defining fixing slots], the backlight module is disposed in the second fixing slot, and the display panel is disposed in the first fixing slot [Ye, Para 85, Backlight assembly 800 fixed to display panel by fixing member].
Claim 7, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 6, 
wherein the display panel is fixedly connected to top surfaces of the first sidewall and the second sidewall by a black adhesive [Ye, Para 139, Display is connected to fixing member by adhesives 500 including black resin].
As to Claim 8, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 1, 
wherein the cover plate and the display panel are fixedly connected by an optical adhesive [Ye, Fig. 15, Plate 120 is attached to 110 using adhesives].
As to Claim 9, Shirai teaches a mobile terminal [Shirai, Para 88, Mobile phone], comprising:
a middle frame [Shirai, Fig. 3D, Item 11] comprising a first placement slot [Shirai, Fig. 3D, Placement slot highlighted in red

    PNG
    media_image1.png
    910
    1357
    media_image1.png
    Greyscale

] and a second placement slot [Shirai, Fig. 3D, Placement slot highlighted in red

    PNG
    media_image2.png
    911
    1356
    media_image2.png
    Greyscale

], 


    PNG
    media_image3.png
    901
    1353
    media_image3.png
    Greyscale

] and two end areas positioned at two ends of the intermediate area [Shirai, Fig. 3D, Areas highlighted in red

    PNG
    media_image4.png
    893
    1362
    media_image4.png
    Greyscale

], 
the second placement slot is positioned below the intermediate area and communicates with the intermediate area [Shirai, Fig. 3D, Bottom slot is in communication with upper slot as highlighted in red

    PNG
    media_image5.png
    912
    1329
    media_image5.png
    Greyscale

], a peripheral edge of the intermediate area and a peripheral edge of the second placement slot are coincident [Shirai, Fig. 3D, Edges highlighted in red are coincident

    PNG
    media_image6.png
    901
    1330
    media_image6.png
    Greyscale


a display module disposed in the second placement slot [Shirai, Fig. 97, Display panel LCD]; and
a cover plate disposed in the first placement slot [Shirai, Fig. 3D, highlight in red

    PNG
    media_image7.png
    922
    1347
    media_image7.png
    Greyscale

];
wherein the display module comprises a fixing frame, a backlight module, and a display panel, and the backlight module and the display panel are both disposed in the fixing frame [Shirai, Fig. 3D, highlight in red

    PNG
    media_image8.png
    906
    1344
    media_image8.png
    Greyscale

];
wherein the second placement slot comprises opposite first side surfaces, an extending direction of the first side surface is perpendicular to an extending direction of the two end areas [Shirai, Fig. 3D, Side surfaces highlighted in red

    PNG
    media_image9.png
    908
    1355
    media_image9.png
    Greyscale

].

In analogous art, Ye provides for a display module comprising a first side surfaces [Ye, Fig. 27, 310e] that are provided with a plurality of first protrusions [Ye, Fig. 27, Protrusions 310a], the first protrusions positioned on a same first side surface are spaced apart [Ye, Fig. 27, Protrusions 310a spaced apart by a gap], a plurality of first grooves are defined between the first protrusions positioned on the same first side surface [Ye, Fig. 27, Grooves between the plurality of protrusions 310a]; a fixing frame that comprises opposite first sidewalls [Ye, Fig. 27, Sidewalls of part 120], the first sidewalls facing a side of the first side surface [Ye, Fig. 27, Sidewalls of part 120 facing surface 310e] are provided with a plurality of second protrusions [Ye, Fig. 27, Plurality of protrusions 130], the second protrusions positioned on a same first sidewall are spaced apart [Ye, Fig. 27, Protrusions 130 are spaced apart], and a plurality of second grooves are defined 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the display module of Shirai such that a first side surfaces are provided with a plurality of first protrusions, the first protrusions positioned on a same first side surface are spaced apart, a plurality of first grooves are defined between the first protrusions positioned on the same first side surface; the fixing frame comprises opposite first sidewalls, the first sidewalls facing a side of the first side surface are provided with a plurality of second protrusions, the second protrusions positioned on a same first sidewall are spaced apart, and a plurality of second grooves are defined between the second protrusions positioned on the same first sidewall; wherein the first protrusions are disposed in the second grooves in a one-to-one correspondence, the second protrusions are disposed in the first grooves in a one-to-one correspondence, the first protrusions and the second protrusions are alternately arranged to form a support structure configured to support the cover plate, and two sides of the cover plate are fixedly connected to 
The combination of Shirai and Ye does not explicitly teach that the first protrusion and the second protrusion are alternately engaged, and the first protrusion and the middle frame are integrally formed and have same material.
In analogous art, Choi provides for a first protrusion [210a] and a second protrusion [310a] that are alternately engaged [210a and 310a are alternately engaged through recesses 210b and 310b], and the first protrusion [210a] and a middle frame [200] are integrally formed [210a are integral parts of 200] and have same material [Rigid material such as metal or synthetic resin, see Para 0068] [see Fig. 1 and Para 0082].
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the display module of Ye such that the first protrusion and the second protrusion are alternately engaged, and the first protrusion and the middle frame are integrally formed and have same material, as taught by Choi, in order to reduce the complexity of fabrication process for the light assembly in display apparatuses [see Para 0005-0009 of Choi].
As to Claim 10, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 9, 
wherein the first protrusion comprises a first surface [Ye, Fig. 15, Surface of protrusions 310a], the second protrusion comprises a second surface [Ye, Fig. 15, Surface of protrusions 130], the first surface and the second surface both face the cover plate [Ye, Fig. 15, surfaces of protrusions 310a and surfaces of protrusions 130 face plate 120], and bottom surfaces of the two 
As to Claim 11, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 10, 
wherein the first surface, the second surface, and the bottom surfaces of the two end areas define a connecting surface [Ye, Fig. 15, surface of protrusions 310a and surface of protrusions 130 are in contact with the two end surfaces of 110], and a peripheral edge portion of the cover plate is fixedly connected to the connecting surface by a foam adhesive [Ye, Fig. 15, The edge of the connected to 310c by adhesives 500].
As to Claim 13, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 9, 
wherein a length of the first protrusion is greater than a length of the second protrusion [Ye, Fig. 15, Protrusions 310a are longer than protrusions 130].
As to Claim 14, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 9, 
wherein the first protrusions positioned between two first side surfaces are oppositely disposed [Ye, Fig. 27, Protrusions 310a], and the second protrusions positioned between two first sidewalls face away from each other [Ye, Fig. 27, Protrusions 130].
As to Claim 15, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 9, 
wherein the fixing frame further comprises opposite second sidewalls [Ye, Fig. 27, Sidewalls of 111a], an extending direction of the second sidewall is parallel to an extending 
As to Claim 16, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 15, 
wherein a portion of the second protrusion positioned higher than the first sidewall defines a first fixing slot, the first sidewall and the second sidewall are encircled to define a second fixing slot [Ye, Fig. 27, Protrusions 130 defining fixing slots], the backlight module is disposed in the second fixing slot, and the display panel is disposed in the first fixing slot [Ye, Para 85, Backlight assembly 800 fixed to display panel by fixing member].
As to Claim 17, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 16, 
wherein the display panel is fixedly connected to top surfaces of the first sidewall and the second sidewall by a black adhesive [Ye, Para 139, Adhesives 500 including black resin].
As to Claim 18, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 9, 
wherein the cover plate and the display panel are fixedly connected by an optical adhesive [Ye, Fig. 15, Plate 120 is attached to 110 using adhesives].

Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2007/0002206 by Shirai in view of US PG Pub. No. 2015/0055316 by Ye et al. .

As to Claim 3, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 1, however,
The combination of Shirai, Ye and Choi does not explicitly teach a display device comprising protrusions whose width ranges between 0.4 mm and 0.5 mm.
In analogous art, Moon provides for a display device that comprises protrusions whose width ranges between 0.4 mm and 0.5 mm [Moon, Para 112, The width of the protruding portion PP is in a range from about 0.1 mm to about 1 mm, covering the range of 0.4 mm to 0.5 mm]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the display module of Ye to comprise protrusions whose width ranges between 0.4 mm and 0.5 mm as taught by Moon in order to reduce an area of the case located on a front surface of a flat panel display device to provide better product appearance and to allow a user to have an increased sense of immersion in a screen [see Para 0004-0005 of Moon].
As to Claim 12, the combination of Shirai, Ye and Choi teaches the mobile terminal according to Claim 9, however,
The combination of Shirai, Ye and Choi does not explicitly teach a display device comprising protrusions whose width ranges between 0.4 mm and 0.5 mm.
In analogous art, Moon provides for a display device that comprises protrusions whose width ranges between 0.4 mm and 0.5 mm [Moon, Para 112, The width of the protruding portion PP is in a range from about 0.1 mm to about 1 mm, covering the range of 0.4 mm to 0.5 mm]. 
.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-18, Applicant argues that Ye merely discloses that a data circuit film 130 may include a data driving chip 130a (See paragraphs [0077] and [0097] of Ye). The data driving chip 130a may be formed as an integrated circuit and may generate the data signals. The data driving chip 130a may be formed to project from the data circuit film 130. The first lower surface support portion 31 0a is on the lower portion of the data circuit film 130. Furthermore, Applicant amends claims 1 and 9 to recite "the first protrusion and the second protrusion are alternately engaged, and the first protrusion and the middle frame are integrally formed and have same material." Applicant submits that the cited references, considered either alone or in combination, fail to teach or suggest the recited features of amended claims 1 and 9.
Examiner’s Response: Examiner agrees with the Applicant that the combined teachings of Shirai and Ye do not explicitly disclose the amended limitation "the first protrusion and the second protrusion are alternately engaged, and the first protrusion and the middle frame are integrally formed and have same material." However, Choi provides for a first protrusion [210a] .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646